Pannell, Judge,
dissenting.
I dissent on the ground that in my opinion we have no jurisdiction of the case and the appeal should be dismissed. While the opinion as written affirms the judgment, and there may not be too material a difference in this particular case between an affirmance and a dismissal, it is the duty of this court to inquire into its jurisdiction, and merely because no motion to dismiss has been made is no cause to ignore the question. Gibson v. Hodges, 221 Ga. 779 (1) (147 SE2d 329).
The enumeration of errors (according to affidavits filed with the clerk of this court) was mailed Saturday, June 22, 1968, and in due course of the mails should have been received by the clerk of this court on Monday, June 24, the last day within which the enumeration of errors could have been filed. The envelope containing the enumeration of errors was addressed to Mr. Morgan Thomas, Clerk, Court of Appeals, 4th Floor, Judicial Building, the address given in the Georgia Official Directory of State and County Officers, rather than the address given on the notice of the docketing of the case sent to counsel by the clerk of this court. The delay was caused by a misdelivery to the Fulton County Judicial Building, a short distance from the State Judicial Building, and it was finally delivered to the clerk of this court on the 28th day of June, 1968. The appellee, in writing, stated it would waive the late filing of the enumeration of errors.
The late filing of an enumeration of errors is ground for dismissal in the absence of a showing of providential cause. Windsor v. Southeastern Adjusters, Inc., 221 Ga. 329 (2) (144 SE2d 739); Close v. Walker Land Corp., 221 Ga. 329 (2) (145 SE2d 245); Davenport v. Hall, 221 Ga. 543 (145 SE2d 558); Yost v. Gunby, 221 Ga. 552 (145 SE2d 575); Undercofler v. McLennan, 221 Ga. 613 (146 SE2d 635); Cade v. Burson, 221 Ga. 715 (146 SE2d 761); Napier v. Napier, 222 Ga. 681 (151 SE2d 712); American Fidelity & Cas. Co. v. Weathers Bros. Transfer Co., 223 Ga. 313 (154 SE2d 592); Davis v. Blum’s, Inc., 223 Ga. 790 (3) (158 SE2d 410); Lingo v. State, 224 Ga. 333 (162 SE2d 1); Ryder v. Schreeder, 224 Ga. 382 (162 SE2d 375); Gravitt v. Wilkins, 115 Ga. App. 551 (155 SE2d 461); Davis *75v. State, 115 Ga. App. 714 (155 SE2d 693); Kurtz v. State, 115 Ga. App. 665 (2) (155 SE2d 735); Hutchinson v. Ga. Power Co., 115 Ga. App. 666 (155 SE2d 643); Brackin v. State, 116 Ga. App. 77 (156 SE2d 382); Rentfrow v. State, 116 Ga. App. 545 (158 SE2d 684); Hopkins v. State, 116 Ga. App. 548 (158 SE2d 320); Gardner v. State, 117 Ga. App. 262 (160 SE2d 271); Williams v. Holyoak, 118 Ga. App. 288 (163 SE2d 259). And being a ground of dismissal, it can not be waived by the opposing party. Farr v. State, 112 Ga. 540 (37 SE 880).
As was stated by this court in Hayes v. Strickland, 112 Ga. App. 567 (4) (145 SE2d 728): “Under the new Appellate Practice Act the enumeration of errors must be filed in the office of the Clerk of the Court of Appeals by the appellant in a cross appeal at the time the briefs are filed, which must be within 15 days after the cross appeal is docketed in the clerk’s office. No extension of time for filing the enumeration of errors can be granted except for providential cause occurring prior to the expiration of the time for filing these documents.” (Emphasis supplied.) There has been no request for the extension of time for filing the enumeration of errors, nor has there been any showing of providential cause.
Ordinary delay of the mails does not constitute providential cause (Long v. Bank of Minden, 126 Ga. 679 (3) (55 SE 915); Griffith v. Mitchell, 117 Ga. 476 (4) (43 SE 742)), unless the delay itself was providentially caused. Shackelford v. Hays, 3 Ga. 415. See also Osborn v. Hale, 70 Ga. 731; Farr v. State, 112 Ga. 540, supra; Irwin v. Atlanta, K. & N. R. Co., 113 Ga. 185 (38 SE 407). Section 14 of the Appellate Practice Act (Ga. L. 1965, pp. 18, 29) provided: “The appellant and the cross appellant shall file as a part of their brief in the appellate court, at such time as may be prescribed by its rules, an enumeration of the errors relied upon. . By an amendment (Ga. L. 1965, pp. 240, 243) this particular part of Section 14 was changed to read: “The appellant and cross appellant shall, at the time the brief is filed in the Supreme Court or the Court of Appeals, as the case may be, file with the Clerk of the Appellate Court an enumeration of errors relied upon. . .” (Code Ann. § 6-810). Where counsel or the party chooses the mails as a *76method of delivery and the postal service acts as the agent of the appellant, if the delay be the fault of the postal service, the delay is the fault of the appellant and does not prevent a dismissal. See Farr v. State, 112 Ga. 540, supra. Until and unless these cases decided by the Supreme Court of this State have been overruled, both this court and I are bound by them. It is not our privilege to ignore them merely because we have no desire to apply them to this case and cases like it.
I am authorized to state that Judges Eberhardt, Deen, and Quillian concur in this dissent.